Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of applications KR 10-2019-0056880 flied in Korea on 05/15/2019.
Applicant’s election of claims 1-11 in the reply filed on 10/11/21 is acknowledged. Applicant's arguments that Inventions I and Invention II are not distinctly different from each other have been fully considered but they are not persuasive. The requirement for restriction on 09/09/21 is deemed appropriate. Claims 12-20 have been withdrawn.
Claims 1-11 are pending.

Claim Objections
Claim 1 is objected to due to an error. 
In Claim 1 - the limitation “a third transistor including a third gate electrode connected to the first voltage line”: should be “a third transistor including a third gate electrode connected to the [[first]] second voltage line” , see (Fig. 3) and [0091], a third gate electrode (134b) is connected to the second voltage line 131b.
Appropriate correction is required.
For examination purposes, the Examiner assumes the limitation as: “a third transistor including a third gate electrode connected to the second voltage line.”
Claim 10 is objected to because the claim is unclear.
Claim 10 - the limitation “a third voltage line spaced apart from the gate line and opposing the first voltage line with respect to the gate line, wherein the first extended part overlaps the third voltage line to form a first storage capacitor, and the second extended part overlaps the first voltage line to form a second storage capacitor”: cannot be understood by a person versed in the art. 
(a) In Fig. 3, “a third voltage line spaced apart from the gate line and opposing the first voltage line (131a) with respect to the gate line (12)”: meaning the “third voltage line” is below the gate line 12 because the first voltage line (131a) is above the gate line (12). In Fig. 3, since the first extended part 134a is extended downwardly from the first storage voltage line 131a, but is above the gate line 12, then the first extended part (134a) cannot overlaps the “third voltage line” which is below the gate line 12, to form a first storage capacitor. 
(b) In Fig. 3, the second extended part (134b) is below the gate line 12; thus the second extended part (134b) cannot overlaps the first voltage line (131a) which is above the gate line 12, to form a second storage capacitor.
Appropriate correction is required.
Therefore claim 10 cannot be further considered on the merit.

Drawings Objections
5.	The drawings are objected to as failing to comply with 37 C.F.R. § 1.83(b) which states, "when the invention consists of an improvement on an old machine/structure the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith." 
	In claim 10 – the limitation “a third voltage line spaced apart from the gate line and opposing the first voltage line with respect to the gate line, wherein the first extended part overlaps the third voltage line to form a first storage capacitor, and the second extended part overlaps the first voltage line to form a second storage capacitor” is not supported by the drawings of the novelty, such that a person versed in the art can understand and make use of. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 2010/0033470.
Claim 1: Lee et al. disclose a liquid crystal display comprising: 
(Fig. 2) a gate line 100-Ga [0046]; 
a data line 200-Da crossing the gate line 100-Ga; 
a first voltage line 310-Ca [0069] spaced apart from the gate line 100-Ga; 
a second voltage line (voltage at end of charge down capacitor Cdown) [0050]; 
a first transistor 601-a (first TFT) [0046] including a first gate electrode connected to the gate line 100-Ga, a first source electrode connected to the data line 200-Da, and a first drain electrode (drain electrode connected to both first liquid crystal capacitor Clc1 and first storage capacitor Cst1) [0047]; 
a second transistor 602-a (second TFT) [0050] including a second gate electrode connected to the gate line 100-Ga, a second source electrode connected to the data line 200-Da, and a second drain electrode (drain output electrode of transistor 602-a) [0051];
a third transistor 701-a (charge control transistor) [0050] including a third gate electrode connected to the first voltage line 310-Ca (first charge control gate voltage) [0069], a third source electrode connected to the second drain electrode (drain electrode of TFT 602-a), and a third drain electrode connected to the second voltage line (voltage at end of charge down capacitor Cdown); 
a first liquid crystal capacitor Clc1 [0046] connected to the first drain electrode of the first transistor 601-a; and 
a second liquid crystal capacitor Clc2 [0050] connected to the second drain electrode of the second transistor 602-a.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	Claims 2-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2010/0033470 in view of Kim et al. US 2016/0313594.
Claims 2-5, 9: 
Kim et al. teach
Claim 2: (Fig. 4) the first transistor and the second transistor include first/second semiconductor 154a/154b (first semiconductor 154a and the second semiconductor 154b are connected to each other) [0082], and the third transistor includes a second semiconductor 154c spaced apart from the first semiconductor 154a.
Claim 3: (Fig. 5) the first gate electrode 124a and the second gate electrode 124b are connected to each other to form a gate electrode (first gate electrode 124a and the second gate electrode 124b protrude from the gate line 121 and are connected to each other) [0075], (Fig. 4) the first semiconductor 154a overlaps the gate electrode 124, and (Fig. 9) the second semiconductor 154c overlaps the third gate electrode 124c.
Claim 4: (Figs. 4, 5) an edge (horizontal edge) of the first semiconductor 154a is disposed inside an edge of the gate electrode 124a and the gate line 121 in a plan view, and the edge (horizontal edge) of the first semiconductor 154a is spaced apart from the edge (horizontal edges) of the gate electrode 124a and the gate line 121.
Claim 5: (Figs. 4, 5) an edge (horizontal edge) of the second semiconductor 154c is disposed inside an edge of the third gate electrode 124c and the first voltage line 123 in 
Claim 9: (Fig. 3) one terminal end (lower terminal) of the first liquid crystal capacitor Clca includes a first sub-pixel electrode PEa/PXa electrically connected to the first drain electrode (output drain terminal of T1), one terminal end (upper terminal) of the second liquid crystal capacitor Clcb includes a second sub- pixel electrode PEb/PXb electrically connected to the second drain electrode (output drain terminal of T2), and the first sub-pixel electrode PEa/PXa and the second sub-pixel electrode PEb/PXb are faced each other with respect to the gate line Gn/121 in a plan view.
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Kim’s structure in order to provide improved display effect, as taught by Kim [0005]; 

5.	Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2010/0033470 in view of Kim et al. US 2016/0313594 and Kim US 2015/0187318 (hereinafter “Kim-318”).
Claim 6: 
Kim et al. teach
(Fig. 4) the gate line 121 extends in a first direction (X- direction), the first source electrode 173a and the second source electrode 173b include two first branches (173a and 173b) respectively extending in a second direction (Y- direction) perpendicular to the first direction (X- direction), the first drain electrode 175a includes a second branch (vertical branch 175a) disposed between the two first branches (173a and 173b), and a 
except 
the second drain electrode includes a third branch extending in the second direction, and a second extended part connected to the third branch.
However Kim-318 teaches
(Fig. 5) the second drain electrode 175b includes a third branch (vertical branch 175b) extending in the second direction (Y-direction), and a second extended part (protrusion of subpixel electrode 191b) connected to the third branch 175b (at contact hole 185b) [0142].
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Kim-318’s structure in order to provide improved display effect, as taught by Kim-318 [0005]; 

Claim 8: 
Kim et al. teach
(Fig. 4) a first extended part 123 connected (at contact hole 185a) to the second branch (vertical branch 175a), the first extended part 123 (Kim’s first extended part 123) and the second extended part (protrusion of subpixel electrode 191b) connected to the third branch 175b (at contact hole 185b) [0142] are faced each other with respect to the gate line 121 [0114] in a plan view.
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Kim-318’s structure in order to provide improved display effect, as taught by Kim-318 [0005]; 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2010/0033470, Kim et al. US 2016/0313594, Kim US 2015/0187318 (hereinafter “Kim-318”) as applied to claim 6 above, and further in view of Oh et al. US 2017/0317155.
Claim 7: Lee et al. disclose
(Fig. 4) the third drain electrode 175c extends in the second direction (Y-direction).
Oh et al. further teach
(Figs. 2, 4) the second voltage line RL/150 [0046] is spaced apart from the data line DL(140) and is disposed in a same conductive layer as the data line DL/140 (first voltage line 130 is in the same layer as the data line 140 and the second voltage line 150) [0072]
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Oh’s structure in order to provide improved display effect, as taught by Oh [0005]; 

Claim 11: 
Kim et al. disclose
(Fig. 3) a voltage transmitted by the first voltage line V1 is constant (first voltage line V1 is a constant DC voltage) [0066]
Kim-318 teaches
(Fig. 3) a voltage transmitted by the first/second voltage line 510/520 are constant (reference voltage pad portions 139 are connected to respective first/second reference voltage signal wires 510 and 520) [0074-0075].
It would have been obvious to one of ordinary skill in the art to modify Lee's invention with Kim-318’s structure in order to provide improved display effect, as taught by Kim-318 [0005];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871